UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6866


DAVID WAYNE ANDERSON,

                    Plaintiff - Appellant,

             v.

DET. B. L. ROOP; DET. BRANDON TWEED; DET. LT. JAMES BLEVINS;
WASHINGTON COUNTY SHERIFF’S DEPARTMENT; SHERIFF FRED
NEWMAN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Thomas T. Cullen, District Judge. (7:19-cv-00155-TTC-RSB)


Submitted: November 3, 2021                                 Decided: December 15, 2021


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Wayne Anderson, Appellant Pro Se. Joseph Anthony Piasta, JOHNSON AYERS &
MATTHEWS, PLC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Wayne Anderson appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Anderson v. Roop, No.

7:19-cv-00155-TTC-RSB (W.D. Va. Feb. 19 & May 27, 2021). We deny Anderson’s

motion for appointment of counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2